DETAILED ACTION

The Amendment and Declaration filed by Applicant on 12/27/2021 are entered.

The IDS filed by Applicant on 12/20/2021 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/27/2021 have been fully considered and they are found unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Tsurugi et al., US 2015/0376306 A1 (hereinafter “Tsurugi”).  In Test Example C10, Tsurugi teaches a 4-methyl-1-pentene/1-decene polymer particles within the composition of the present claims. See Tsurugi, [0843]. Although Tsurugi does not disclose all the characteristics and properties of the claimed 4-methyl-1-pentene polymer particles, based on the substantially identical process using monomer concentration within the claimed ranges, the Examiner has a reasonable basis to believe that the properties X-a, X-b and X-c claimed in the present invention is inherent in the 4-methyl-1-pentene/1-decene polymer particles disclosed by Tsurugi. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

The Examiner appreciates the Remarks and Tanaka Declaration filed by Applicant on 12/27/2021. Through the Remarks/Tanaka Declaration, the Applicant states: (1) experiments were conducted by inventor Tanaka or under the supervision of Tanaka; (2) Test Example C10 of Tsurugi was prepared as Supplementary Comparative Example 1 under the same polymerization conditions taught in Tsurugi; (3) The Applicant presents data for Supplementary Comparative Example 1 that does not have a CFC peak (101.3°C) lower than 100°C. The Examiner notes that the CFC peak (101.3°C) is sufficiently close to 100°C that to one of ordinary skill the CFC peak requirement of X-b is obvious. Furthermore, Examples 1A-8A show a lower than 100°C peak of 38.0°C through 57.6°C (absent an outlier of Example 1A of 97.0°C). The data presented reveals that 100°C is not critical to practicing the invention and a degree difference doesn’t prevent one of ordinary skill from achieving the goals of the inventive 4-methyl-1-pentene/1-decene polymer particles.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Art Unit 1762                                                                                                                                                                                                        

rdh